Rombauer, J.,
delivered thé opinion of the court.
On March 4,1885, the grand jurors of Wright county returned the following indictment:
*508“State op Missouri, )
“ County op Wright, f
“In the circuit court of Wright county, March term, A. D. 1885.
“The grand jurors for the state of Missouri, summoned from the body of Wright county, impaneled, charged, and sworn, upon their oaths, present that John Kindrick and Hiram Randolph, late of the county aforesaid, on the second day of November, 1884, at the county .of Wright, state aforesaid, did wilfully'and unlawfully, maliciously and contemptuously, disquiet and disturb a certain congregation and assembly of people met for religious worship, by making a noise, and by rude behavior, so near the * * * assembly as to interrupt and disturb the order and solemnity thereof, against the peace .and dignity of the state.”
The defendants • in due time, moved to quash the indictment on the following grounds: (1) Because the indictment did not allege any place of meeting of said religious congregation or assembly. (2) Because the indictment did not allege the religious congregation or assembly to have met in a place set apart for religious exercise. (3) Because the name or character of the congregation was not alleged. (4) Because the indictment did not allege the assembly to have been composed wholly, or in part, of inhabitants of the state. (5) Because the indictment did not describe any offence with sufficient particularity that judgment upon it might be pleaded in bar of a subsequent prosecution for the same offence.
The court overruled this motion, whereupon the defendants were tried, convicted, and sentenced. They appeal and assign for error, among other things, that the evidence is not sufficient'to warrant a conviction, and that the indictment is insufficient, and should have been quashed, and that their motion in arrest should have been sustained.
*509The evidence adduced at the trial failed to prove that the alleged offence was committed in Wright county. This, of itself, was a fatal defect, as decided by this court at the present term in The State v. Hopper, post, p. 510. For this reason, among others, the defendant’s motion for a new trial should have been sustained.
The indictment was clearly insufficient. It failed to aver that the place where the congregation met was set apart for religious worship, so as to conform to the ruling of the supreme court in The State v. Schieneman (64 Mo. 386, 387). It furthermore failed to set out the place and the offence with sufficient definiteness so as to establish its identity. The State v. Wacker, 16 Mo. App. 417, 421; Wheat v. The State, 6 Mo. 455; The State v. Hogan, 31 Mo. 340.
The indictment should have been quashed, and as this was not done the defendant’s motion in arrest should have been sustained.
All the judges concurring, the judgment is reversed and the cause remanded, to tie proceeded with in. conformity with this opinion.